     Case 1:17-cr-00195 Document 495 Filed 07/29/20 Page 1 of 7 PageID #: 5626



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT BLUEFIELD

UNITED STATES OF AMERICA

v.                                     CRIMINAL ACTION NO. 1:17-00195-002

JAMES E. LESTER

                        MEMORANDUM OPINION AND ORDER

        Pending before the court are defendant’s motions for

compassionate release.         (ECF Nos. 473, 477, 494.)       Defendant

requests compassionate release in light of the COVID-19 pandemic.

For the following reasons, the court DENIES defendant’s motions

for compassionate release.

I.      Background

        Defendant is 50 years old.        He suffers from diabetes, high

blood pressure, high cholesterol, obesity, and sleep apnea.                (See

ECF Nos. 477, 494, and 494-1.)

        On August 23, 2018, defendant was convicted of twenty-three

felony counts for the following criminal violations:               mail and

wire fraud conspiracy, arson conspiracy, money laundering

conspiracy, wire fraud, mail fraud, arson to commit wire fraud,

unlawful monetary transactions, and structuring transactions.

(See ECF No. 316.)        On April 9, 2019, this court sentenced

defendant to 17 years of incarceration.            (ECF No. 429.)     Per the

BOP Inmate Locator, defendant’s release date is July 23, 2032.

As of June 2020, defendant has served only 16.4% of that

sentence.      (ECF No. 494-1.)
  Case 1:17-cr-00195 Document 495 Filed 07/29/20 Page 2 of 7 PageID #: 5627



      Defendant is currently incarcerated at FCI Ashland in

Ashland, Kentucky.     As of July 26, 2020, the Bureau of Prisons

(“BOP”) website lists FCI Ashland as having no current COVID-19

cases, and having had one past COVID-19 case by a staff member.

See COVID-19 Cases, Federal Bureau of Prisons (updated July 26,

2020), https://www.bop.gov/coronavirus/.

      On April 3, 2020, defendant petitioned the Warden at FCI

Ashland for compassionate release due to COVID-19.           (ECF No. 494-

1.)   The Warden denied defendant’s request on April 30, 2020.

(Id.)   Defendant appealed the Warden’s denial through a request

for administrative remedy on June 10, 2020, and his appeal was

denied by the Warden on June 19, 2020.         (Id.)

II.   Analysis

The First Step Act empowers criminal defendants to request that

courts grant them compassionate release pursuant to 18 U.S.C §

3582(c).   But before they make such requests to the court,

defendants must first ask the BOP via the administrative process

and give the BOP thirty days to respond.         See id. §

3582(c)(1)(A).    Upon such a motion from the BOP or from a

defendant (after either the BOP denies the request or thirty days

has elapsed since the request was filed), a court “may reduce the

term of imprisonment.”      Id. § 3582(c)(1)(A)(i).        Here, the BOP

denied defendant’s request and defendant has exhausted his

administrative remedies.      This court will now consider whether

                                      2
  Case 1:17-cr-00195 Document 495 Filed 07/29/20 Page 3 of 7 PageID #: 5628



defendant has demonstrated that he meets the factors meriting

compassionate release.

Congress has restricted the power of courts to modify a term of

imprisonment once it has been imposed except when “extraordinary

and compelling reasons warrant such a reduction” and when “such a

reduction is consistent with applicable policy statements issued

by the Sentencing Commission.”       18 U.S.C. § 3582(c)(1)(A).        Thus,

to warrant compassionate release, defendant must show that:              (1)

extraordinary and compelling reasons warrant a sentence

reduction; (2) he is not a danger to the safety of others or the

community; and (3) the reduction satisfies the sentencing factors

in 18 U.S.C. § 3553(a).      See id.; see also USSG

§§1B1.13(1)(A),(2).     All three factors must be present.

  A. Extraordinary and Compelling Reasons

     Other district courts, in considering whether extraordinary

and compelling reasons for a sentence reduction exist in light of

COVID-19, have considered the age of the prisoner, the severity

and documented history of the defendant’s health conditions, and

the proliferation and status of infections in the prison

facility.   United States v. Brady, 2020 WL 2512100, at *3

(S.D.N.Y. May 15, 2020) (citing and gathering cases).            Thus,

compassionate release motions amid the COVID-19 pandemic require

a “fact-intensive” inquiry.       See United States v. Shakur, 2020 WL

1911224, at *1 (S.D.N.Y. Apr. 20, 2020).

                                      3
  Case 1:17-cr-00195 Document 495 Filed 07/29/20 Page 4 of 7 PageID #: 5629



     According to the CDC, persons with Type II diabetes and

obesity have an “increased risk of severe illness from COVID-19.”

See Coronavirus Disease 2019 (COVID-19), People with Certain

Medical Conditions, Ctrs. For Disease Control & Prevention

(updated July 17, 2020), https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html.

Persons with high blood pressure and Type I diabetes “might be at

an increased risk for severe illness from COVID-19.”            Id.   It is

unclear to the court whether defendant has Type II or Type I

diabetes.   Regardless, the court finds that defendant – due to

his obesity and other preexisting medical conditions - is at a

higher risk of health problems resulting from COVID-19.

However, while defendant may have an increased risk of having

severe health problems if he contracts COVID-19, defendant would

have to first contract COVID-19 for his increased vulnerability

to come into play.     See, e.g., United States v. Raia, 954 F.3d

594, 597 (3d Cir. 2020) (“the mere existence of COVID-19 in

society and the possibility that it may spread to a particular

prison alone cannot independently justify compassionate

release”); United States v. Feiling, 2020 WL 1821457, at *7 (E.D.

Va. Apr. 10, 2020) (court declining to find extraordinary and

compelling circumstances where defendant, though having

significant health problems, was incarcerated at a facility that

had zero confirmed COVID-19 cases).

                                      4
  Case 1:17-cr-00195 Document 495 Filed 07/29/20 Page 5 of 7 PageID #: 5630



     Here, there are no active COVID-19 cases at FCI Ashland, and

there has only been one case since the onset of the pandemic.

Furthermore, that one case was a staff member, not an inmate, and

the staff member recovered.       Defendant cannot show a

particularized risk of contracting the disease, and the court

therefore finds there are not “extraordinary and compelling

reasons” present, within the meaning of 18 U.S.C. §

3582(c)(1)(A), to support a reduced sentence or early release.

  B. 18 U.S.C. § 3553(a) Sentencing Factors

     In any event, the sentencing factors under 18 U.S.C. §

3553(a) also do not weigh in favor of reducing defendant’s

sentence.   These factors include (i) “the nature and

circumstances of the offense and the history and characteristics

of the defendant”; (ii) the need for the sentence imposed to

reflect the seriousness of the offense, to promote respect for

the law, and to provide just punishment for the offense; to

adequately deter criminal conduct; to protect the public from

further crimes of the defendant; and to provide the defendant

with needed educational or vocational training, medical care, or

other correctional treatment in the most effective manner; (iii)

“the need to avoid unwarranted sentence disparities among

defendants with similar records who have been found guilty of

similar conduct”; (iv) the sentencing guidelines; and (v) “the



                                      5
     Case 1:17-cr-00195 Document 495 Filed 07/29/20 Page 6 of 7 PageID #: 5631



need to provide restitution to any victims of the offense.”                18

U.S.C. § 3553(a).

        Defendant’s crimes were indisputably serious:           he was

convicted of committing arson and fraud, among other crimes, and

his restitution obligation exceeds $500,000.             (See ECF No. 429.)

And, at this point, defendant has served less than 20% of his

sentence.      See, e.g., United States v. Colonna, 2020 WL 2839172,

at *4 (S.D. Fla. June 1, 2020) (holding that a modification of

defendant’s sentence is unwarranted in part because defendant had

served less than 25% of the sentence); United States v. Linder,

2020 WL 2793089, at *4 (W.D. Pa. May 29, 2020) (same); United

States v. Singui, 2020 WL 2523114, at *5 (C.D. Cal. May 18, 2020)

(same).      Therefore, granting defendant’s motion for compassionate

release would be inconsistent with the sentencing factors set

forth in § 3553(a).

I.      Conclusion

Given the absence of COVID-19 at FCI Ashland, the seriousness of

defendant’s offense, and the fact that he has served under 20% of

his sentence, the court concludes that release under 18 U.S.C. §

3582(c)(1)(A) is not warranted.              Defendant’s motions for

compassionate release, (ECF Nos. 473, 477, 494), are DENIED.

        The Clerk is directed to send a copy of this Order to

counsel of record, defendant, the Warden at FCI Ashland in

Ashland, Kentucky, and the Probation Office of this court.

                                         6
Case 1:17-cr-00195 Document 495 Filed 07/29/20 Page 7 of 7 PageID #: 5632



  It is SO ORDERED this 29th day of July, 2020.

                           ENTER:



                             David A. Faber
                             Senior United States District Judge




                                     7
